Citation Nr: 1003116	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran has recognized guerilla service from February 
1945 to March 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  


FINDING OF FACT

The appellant's recognized guerrilla service from February 
1945 to March 1945 is not qualifying military service for the 
purposes of entitlement to non-service connected pension 
benefits. 


CONCLUSION OF LAW

The appellant does not meet the threshold eligibility 
requirements for the receipt non-service connected pension 
benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107(a), 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Entitlement to Pension Benefits

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from one or more non-service connected 
disabilities not due to the veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.  "Veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Veteran of any war" means any veteran who served in the 
active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Whether a 
claimant is a veteran and thus has basic eligibility to VA 
benefits is a question dependent on service department 
certification.  38 C.F.R. § 3.41 (a), (d); Duro, 2 Vet. App. 
at 532.

In this case, while the appellant served during wartime, the 
only period of service that has been certified by a service 
department is service as a recognized guerilla from February 
1945 to March 1945.  

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for certain VA benefits; however, 
these benefits do not include non-service connected pension.  
See 38 C.F.R. §§ 3.40, 3.41; see also Fazon v. Brown, 9 Vet. 
App. 319, 321 (1996) (holding that claimants with qualifying 
guerilla service are not eligible for VA non-service 
connected pension benefits).

To establish entitlement to the benefit sought, the appellant 
would need to submit military service records that show he 
served in a "regular" component of the United States Armed 
Forces, also referred to as the "Old Philippine Scouts" or 
the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a).  
While the Veteran submitted in April 2009 a "Certificate of 
Military Service" showing service as a Regular Philippine 
Scout from December 1941 to February 1946, this period of 
service could not be verified by the National Personnel 
Record Center. 

Only service department records can establish if and when a 
claimant has qualifying active service.  Venturella v. Gober, 
11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App.  
232, 237 (1994).  The service department's findings in this 
case are conclusive and binding upon VA, and the Board does 
not have the authority to alter them.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v.  Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).

Additionally, other earlier evidence submitted by the Veteran 
appears to indicate that the Veteran served in the Philippine 
Unit Guerrilla Forces, contradicting his assertions that he 
served as a Regular Philippine Scout.  For these reasons, the 
Board finds that the appellant does not have the requisite 
qualifying service for VA non-service connected pension 
benefits, so is not eligible for VA non-service connected 
disability pension benefits.

The Board appreciates the appellant's assertions that he 
should be eligible for non-service connected pension benefits 
due to his service during World War II; however, statutory 
and regulatory provisions provide that his service does not 
meet the basic eligibility requirements for VA pension 
benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet.  
App. 426, 429-30 (1994). 

The Board has considered VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits under the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009)).  However, as discussed above, the law and not 
the facts are dispositive of this appeal; therefore, the 
duties to notify and assist imposed by the VCAA are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002). 

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


